In a proceeding pursuant to Not-For-Profit Corporation Law § 618, the appeal is from an order of the Supreme Court, Queens County (Leviss, J.), dated October 18, 1989, which granted the petitioner’s motion to vacate a stay of all proceedings and to restore the case to the trial calendar, and denied the appellants’ cross motion to dismiss the proceeding as academic.
Ordered that the order is reversed, on the law, with costs, the motion is denied, the cross motion is granted, and the proceeding is dismissed as academic.
The petitioner commenced this proceeding to set aside a February 24, 1985, election of the officers of Syllogos Kreton Minos, Inc., a society of Greeks of Cretan descent, on the grounds that the election was fraudulent, not in accordance *707with the by-laws of the corporation, and contrary to the well being of the corporation. However, since the subject election, there have been at least five successive elections. Therefore, the instant controversy is academic (see, Litas Investing Co. v Vebeliunas, 148 AD2d 680; Matter of Hanington v Coveney, 62 NY2d 640). Brown, J. P., Kunzeman, Harwood and Rosenblatt, JJ., concur.